The petition for rehearing in this cause presents to this court again the six grounds of error relied upon and argued that were originally presented to this court in the original brief of plaintiffs in error in this case. The original opinion discusses in minute detain each and every one of the assignments of error. The jury, by its verdict, settled all disputed questions of fact and resolved all contradictory statements in favor of the defendant in error, and by its verdict, based upon the record evidence, said that the defendant in error was in the place where he had a right to be; that he was injured as alleged in his petition; that the injury was sustained because of a dip, which occurred between the tender and the engine, caused by a defective low joint in the track of the railway company, and not because of the coming together of the engine and tender because of a curve in said track. These two questions were presented by the parties in the trial on the main issue of whether the plaintiff in error railway company was responsible in damages to the defendant in error. The evidence fully sustains the verdict of the jury upon the main issue, and this court is, therefore, concluded by said verdict. This phase of the case is thoroughly discussed and the authorities cited in the original opinion in this case.
The attorneys for plaintiffs in error complain that the court did not instruct the jury on the question of assumption of risk. Upon examination of the whole record and briefs of counsel, we are of the opinion that *Page 265 
the question of assumption of risk by the defendant in error, in the light of the case of Alko-Nak Co. v. Barton et al.,88 Okla. 212, 212 P. 591, referred to and quoted from in the original opinion in this case, has no place in this action, and that the failure of the court to instruct the jury upon this question is not reversible error, but, if the question of assumption of risk is present in this case, then the plaintiffs in error waived their right to this assignment of error when they were called upon in the trial court to present timely requests for other or further instructions by the court, when they replied to the court's request that:
"The only instruction, which they desired to submit to the court, was a request for a directed verdict in favor of the defendants."
This question is fully discussed in the original opinion and numerous decisions of this court are quoted holding that under such circumstances the plaintiffs in error are not entitled to a reversal of the case upon this assignment of error and are not entitled to complain of the failure of the court to give such instruction.
They further complain that the overruling of the demurrers to the evidence of defendant in error and the denial of their request for an instructed verdict constituted reversible error. We are of the opinion that the evidence presented by the defendant in error at the trial was ample to justify the submission of the cause to the jury, and that the overruling of the motion of plaintiffs in error and the denial of their requests for an instructed verdict are correct, and that the original opinion in this case fully discusses and properly disposes of this phase of the case.
They further complain that the court erred in holding that the settlement between defendant in error and the railway company, regarding injuries of defendant in error, was not a bar to the recovery of defendant in error. The evidence is conclusive that this settlement was made under a mutual mistake that the defendant in error had fully recovered, as he had been advised by the head surgeon for the railway company and his assistants, and that the $800 paid to him was not paid him for the injury suffered by him but for wages that would have been earned by him during the time he was incapacitated for work on account of his injury, and it was not in contemplation of the parties that this payment was to compensate him for his personal injuries. This, for the reason that the first offer made by the railway company was the sum of $700, which the defendant in error refused on the ground that there had been a raise in wages for like services performed by him during the time that he was incapacitated, and the representative of the railway company then acceded to this proposition and figured up the exact amount he would be entitled to, including the raise, which amounted to the sum of $800, and this exact amount was paid and accepted by him, under the belief of the representative of the railway company and the defendant in error, expressed by both at the time of the settlement, that the defendant in error was permanently cured, when, in truth and in fact, he was not, as after developments showed that he was suffering from an injury that totally deprived him of the use of one leg. This phase of the case is fully and completely covered in the original opinion.
The plaintiffs in error again complain that they were prejudiced by the conduct of the defendant in error and his counsel in referring to the repairs made by the railway company immediately after the accident. The record shows that the only testimony that is allowed to appear in the record appears in the cross-examination of the defendant in error by counsel for plaintiffs in error, where he stated that the track had been repaired and new ties placed at the place where the accident occurred. This statement of the witness was not objected to at the time nor was there any motion made to strike this evidence, but it stands in the record in that condition and when defendant in error offered to prove the subsequent repairs by direct testimony, the court refused to permit such evidence to be introduced upon the objection of counsel for plaintiffs in error. We are of the opinion that this evidence was admissible as rebuttal evidence of defendant in error to contradict the evidence on part of the plaintiffs in error to show the incorrectness of the photographs introduced by plaintiffs in error of the engine and tender with the figure of a man standing in the supposed position of the defendant in error at the time of his injury upon the track where the injury occurred, which photographs were taken after the repairs had been made and long after the injury had occurred, under the rule laid down in 29 Cyc. 618-619. And for the further reason we are of the opinion that no prejudicial error can be predicated upon the fact that counsel referred to this in his argument, in face of the fact that the trial judge at the time stopped counsel upon objection being *Page 266 
made to this argument and instructed the jury not to consider any statement that had been made by counsel with reference to the repairs made in the roadbed, in their consideration of the case.
The plaintiffs in error further complain that the court gave contradictory instructions, in this, that he instructed the jury if it found in favor of the defendant in error, it could assess his damage, not more than $50,000 claimed in the petition, and in another instruction charged the jury that, if it found for the defendant in error, it should give credit for the sum of $800 already paid by plaintiffs in error to the defendant in error. We are of the opinion that these two instructions are not inconsistent, as the amount found by the jury was for $22,275, and the plaintiffs in error could not be prejudiced by such an instruction, and that the instructions taken as a whole fairly presented the issues to the jury.
We are, therefore, of the opinion that the original opinion handed down by this court on the 16th day of September, 1924, arrives at the right conclusion and should be adhered to, and the opinion of the lower court should be and is hereby affirmed.
By the Court: It is so ordered.